Appeal from a judgment in favor of the plaintiff, entered on the verdict of a jury, and from ah order made at a Special Term denying a motion for a new trial.
The verdict was recovered for what was claimed to have been the value of personal services rendered by the plaintiff under the employment of Samuel Wood, the testator, in and about procuring the passage of an act of the legislature, known as chapter 176, Laws of 1875, for the incorporation of musical colleges, etc. It was not claimed that the plaintiff was employed by the defendant’s testator personally, but that he had been employed, under his authority, by the witness William Elmer.
The court at General Term said: “ Claims for services of the nature of those alleged to have been performed require to be carefully, cautiously, and minutely examined, in order to avoid the judicial sanction of demands arising out of the exercise.of improper and vicious influences over members of the legislature. Some portion of the services relied upon in support of the claim made consisted in direct appeals to individual members of the legislature. They were not of the character which has been sanctioned, permitting recoveries in cases of this nature, for they were not clearly made to appear, to consist of mere information or arguments tending to expedite the proper passage of the act. Such information and arguments aré more appropriately directed publicly to the committee, as such, having the bill in charge, or to the body considering the propriety of its enactments. The prevailing principles of law have been very cautiously adopted upon this subject, for the purpose of avoiding the effect of sanctioning direct or indirect influences brought to bear upon members of a legislative body, to secure the passage of an act required to be officially considered by them; and for that reason it has been held that ‘ legislators *319should act with a single eye to the true interest of the whole people, and courts of justice can give no countenance to the use of means which may subject them to be misled, by pertinacious importunity and indirect influences of interested and unscrupulous agents or solicitors; and - public policy and sound morality did therefore imperatively require that courts should put the stamp of their disapprobation on every act, and pronounce void every act, the ultimate or probable tendency of which would be to sully the purity or mislead the judgments of those to whom the high trust of legislation is confided.’ ' (Marshall v. Baltimore, etc., R. R. Co., 16 How. [U. S.], 314, 334-5; Rose v. Truax, 21 Barb., 361; Brown v. Brown, 34 id., 533; Mills v. Mills, 40 N. Y., 543.)
E. SeheneJc, for the appellants.
George Putnam Smith, for the respondent.
“ To warrant a recovery in such a case as this the evidence should be required to establish the fact, with reasonable clearness, that the services alleged-to have been performed were such as the law will sanction in aiding and promoting legislative action. It is not definitely intended to be held that the services for which the recovery was permitted were not of this description; but the evidence, as it was given, certainly affords room for suspicion that, to some extent at least, they were not such as the law will approve. "Without therefore determining this point, it is sufficient to say that because of the exclusion of the answers proposed to be obtained from the witness Elmer, and of the receipt given by him to Wood in his lifetime, the judgment and the order in the case should be reversed and a new trial ordered, with costs to the appellant to abide the event.”
Opinion by Daniels, J.; Brady, P. J., concurred.
Present — Brady, P. J., and Daniels, J.
Judgment and order reversed, new trial ordered, costs to appellants, to abide event.